FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHIQIANG ZHOU,                                   No. 12-70878

               Petitioner,                       Agency No. A096-052-476

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Zhiqiang Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Zhou’s
request for oral argument.
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Zhou’s second motion to

reopen as untimely and number-barred because the motion was filed over three

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Zhou failed to

establish materially changed circumstances in China to qualify for the regulatory

exception to the time and numerical limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); He v. Gonzales, 501 F.3d 1128, 1132-33 (9th Cir. 2007)

(documentation insufficient to establish changed circumstances); see also Toufighi

v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility

determination rendered evidence of changed circumstances immaterial).

      We reject Zhou’s contention that the BIA’s analysis was inadequate or

incomplete. See Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an

exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-70878